DETAILED ACTION

Priority
The application claims the benefit of and priority to U.S. Provisional Application No. 62/642,480, filed on March 13, 2018, is acknowledged. This examination is conducted based on this priority date.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-4, 6-8, 10-13, 17-18, drawn to a method of detecting anomalous methylation pattern in cfDNA samples, classified in G16B40/00.
Claim 20, 35-37 drawn to another method for determining whether a subject has cancer, classified in G16H50/20.
Claims 40-41, drawn to a third method for predicting if a testing subject suspected of having cancer has an anomalous methylation pattern, classified in G16B30/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, and different function and different effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, and different function and different effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IIII are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different function and different effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
All the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Matthew Lem on March 22, 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-4, 6-8, 10-13, 17-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20, 35-37, 40-41 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-8, 10-13, 17-18 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter. 
 “claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection”. (MPEP 2106.04 § 1).  Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes (MPEP 2106.04(a)(2)). The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of protein engineering through machine learning. 

Mathematical concepts recited in the claims include:
“accessing a data structure comprising counts of strings of CpG sites within a reference genome and their respective methylation states from a set of training fragments” (claim 1);
“generating a sample state vector for a sample fragment comprising a sample genomic location within the reference genome and a methylation state for each of a plurality of CpG sites in the sample fragment, each methylation state determined to be methylated or unmethylated” (claim 1);
“enumerating a plurality of possibilities of methylation states from the sample genomic location that are of a same length as the sample state vector” (claim 1);
“calculating a probability by accessing the counts stored in the data structure” (claim 1);
“identifying the possibility that matches the sample state vector and correspondingly the calculated probability as a sample probability” (claim 1);
“generating a score for the sample fragment of the sample state vector relative to the set of training fragments” (claim 1);
“determining whether or not the sample fragment has an anomalous methylation pattern based on the generated score” (claim 1);
“generating a training state vector comprising a known genomic location within the reference genome and the methylation state for each of the plurality of CpG sites in the training fragment, each methylation state determined to be methylated or unmethylated” (claim 3); 
“determining a plurality of strings, wherein each string is a portion of the training state vector” (claim 3);
“quantifying a count of each string from the training state vectors” (claim 3);
“storing a plurality of counts for each string in the data structure” (claim 3);
“determining whether the generated score for the sample fragment is below a threshold score, wherein the threshold score indicates a degree of confidence that the sample fragment has an anomalous methylation pattern” (claim 4);
“identifying calculated probabilities for possibilities of methylation states that are less than the sample probability” (claim 7);
“generating the score for the sample fragment by summing all the identified probabilities with the sample probability” (claim 7);
“calculating a Markov chain probability of an order with the plurality of counts stored in the data structure” (claim 8);
“identifying a first count of number of strings matching that conditional element” (claim 8);
“identifying a second count of number of strings matching that conditional element's prior methylation states up to the whole number length” (claim 8);
“calculating the Markov chain probability by dividing the first count by the second count” (claim 8);
“implementing a smoothing algorithm” (claim 10);
“identifying a first possibility with a first sample probability that matches the first window and a second possibility with a second sample probability that matches the second window” (claim 11);
“based on one of the first sample probability and the second sample probability” (claim 11);
“filtering a plurality of sample fragments based on the generated scores for each sample fragment, resulting in a subset of sample fragments having anomalous methylation patterns” (claim 12);
“identifying the sample fragment as hypermethylated when the sample fragment comprises at least a threshold number of CpG sites with more than a threshold percentage of the CpG sites being methylated” (claim 13);
“identifying the sample fragment as hypomethylated when the sample fragment comprises at least a threshold number of CpG sites with more than a threshold percentage of the CpG sites being unmethylated” (claim 13);
“applying the sample state vector to a classifier, trained with a cancer set of training fragments from one or more subjects with cancer and a non-cancer set of training fragments from one or more subjects without cancer” (claim 17);
“generates at least one of a cancer probability and a non-cancer probability” (claim 18);
“generating a cancer status score based on at least one of the cancer probability and the non-cancer probability” (claim 18).
 

Mental processes recited in the claims include:
“determined to be methylated or unmethylated” (claim 2);
 “determine whether the sample fragment is from a subject with cancer” (claim 17);
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract ideas into practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

The claims considered as a whole, or individually, recites no additional elements  to integrate the abstractive ideals  into a practical application (see MPEP 2106.05(h)).  (Step 2A Prong Two: No).

None of the dependent claims  (of the independent claim 1) recites any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements amount to significantly more than the judicial exception. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above,  merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h). 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-8, 10, 12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (“CancerLocator: non-invasive cancer diagnosis and tissue-of-origin prediction using methylation profiles of cell-free DNA”. Genome Biol 18, 53 (2017)), and further in view of Shen (“Detect differentially methylated regions using non-homogeneous hidden Markov model for methylation array data”, Bioinformatics, Volume 33, Issue 23, 01 December 2017, Pages 3701–3708), and Krueger (“Bismark: a flexible aligner and methylation caller for Bisulfite-Seq applications”, Bioinformatics, Volume 27, Issue 11, 1 June 2011, Pages 1571–1572, (Year: 2011), Fig 1, page 1572). 

Claim 1 is directed to a method for detecting an anomalous methylation pattern in a cell-free DNA (cfDNA) sample fragment, the method comprising: 
accessing a data structure comprising counts of strings of CpG sites within a reference genome and their respective methylation states from a set of training fragments; 
generating a sample state vector for a sample fragment comprising a sample genomic location within the reference genome and a methylation state for each of a plurality of CpG sites in the sample fragment, each methylation state determined to be methylated or unmethylated; 
enumerating a plurality of possibilities of methylation states from the sample genomic location that are of a same length as the sample state vector; 
for each of the possibilities, calculating a probability by accessing the counts stored in the data structure; 
identifying the possibility that matches the sample state vector and correspondingly the calculated probability as a sample probability; 
based on the sample probability, generating a score for the sample fragment of the sample state vector relative to the set of training fragments; 
determining whether or not the sample fragment has an anomalous methylation pattern based on the generated score.

With respect to claim 1, Kang discloses a method capable of detecting  CpG methylation states from the cfDNA sample fragments . Comprising:
Accessing a data structure comprising counts of strings of CpG sites within a reference genome and their respective methylation states from a set of training fragments (Fig. 1, page 3 of 12).
Generation of a sample state vector for each CpG cluster (Fig 1 upper part, page 3 of 12; " the numbers of methylated and unmethylated cytosines are counted for each CpG site” (line 3-5, par 3 col 1, page 8 of 12). 
--
–
–
Generate a sample score (“we use the estimated parameters to calculate a simple yet effective prediction score that answers two questions: “Does the patient have cancer?”” (last three lines col 1, page 9 of 12; formula (3), col 1, page 9 of 12).
determining whether or not the sample fragment has an anomalous methylation pattern based on the generated score (““If the patient has cancer, which tumor type is it?” This prediction score is defined below:
    PNG
    media_image1.png
    65
    488
    media_image1.png
    Greyscale

where the denominator K is used to normalize the loglikelihood, so that λ is comparable when using a different number of features. The variable t is not included in L(θ = 0|M, N) because θ = 0 indicates a normal plasma sample. The larger the prediction score λ, the higher the chance that the patient has a cancer tumor of type ^t . Specifically, if λ is greater than a threshold, the patient is predicted as having cancer with the ctDNA burden ^θ and the tumor type ^t ; otherwise, he/she is classified as not having cancer” (first two paragraph col 2, page 9 of 12). Since the CpG methylation state in control samples are defined as “normal”, predicting the sample as cancer is equivalent to predict the sample as “anomalous methylation”. 

 
Kang is silent in c) enumerating a plurality of possibilities of methylation states from the sample genomic location that are of a same length as the sample state vector; d) for each of the possibilities, calculating a probability by accessing the counts stored in the data structure; e) identifying the possibility that matches the sample state vector and correspondingly the calculated probability as a sample probability;  

Shen teaches the DMRMark, a novel method based on non-homogeneous hidden Markov model (NHMM) to detect DMRs from methylation array data (DMR stands for “Differentially Methylation Regions”, examiner) (page 3702-3704 under section “2 Model”, and Fig  2), which is capable of c) enumerating a plurality of possibilities of methylation states from the sample genomic location that are of a same length as the sample state vector; d) for each of the possibilities, calculating a probability by accessing the counts stored in the data structure; e) identifying the possibility that matches the sample state vector and correspondingly the calculated probability as a sample probability;  
Further, using the DMRMark, Shen determined the whether or not the sample fragment has anonymous methylation or not. (Table 2, Page 3706. Section 4.2 “Real Data Experiments”, Page 3705).
The major difference among Shen, the instant invention and Kang in terms of sample handling lies in that Shen use microarray to acquire the CpG methylation status (where the genomic locations were given by the array vender); the instant invention us cfDNA bisulfite sequencing to acquire the CpG methylation status in fragments (with genomic location acquired by alignment to reference genome); Kang’ method is close to the instant invention but the DNA fragments are clustered by overlapping (section “Building features (CpG clusters)”, page 8 of 12, col 1). that are of a same length as the sample state vector; Kang’s DNA fragments are further clustered based on best possible alignment in overlapping fragments (taught by Krueger). Krueger’s Bismark is  employed to align the reads to the reference genome HG19 and call the methylated cytosines by Kang (“Bismark is employed to align the reads to the reference
genome HG19 and call the methylated cytosines”, first 2 lines under section “WGBS data processing”, col 1, page 8 of 12). Kang’s CpG fragment cluster anticipates the CpG fragments in the instant claim. Other than the initial data processing, Shen’s HMM model is closer to the Markov chain probability in the instant invention in terms of differential methylation modeling.

With respect to claim 2, Kang discloses counting the methylated/unmethylated of  each  CpG sites for each CpG cluster as discussed above regarding claim 1 (b).

Claim 3 is directed to a machine learning process which remove the CpG sites (features ) that do not contribute difference between the sample classification (cancer vs non-cancer) comprising: 
for each training fragment in the set of training fragments, generating a training state vector comprising a known genomic location within the reference genome and the methylation state for each of the plurality of CpG sites in the training fragment, each methylation state determined to be methylated or unmethylated; 
determining a plurality of strings, wherein each string is a portion of the training state vector, 
quantifying a count of each string from the training state vectors; and storing a plurality of counts for each string in the data structure.  
With respect to claim 3, Kang teaches a machine learning process using methylation markers to classify samples:
building up a matrix from the CpG methylation status (Fig. 1, page 3 of 12);
Create the CpG cluster, each cluster become part of the training vector (as discussed above regarding claim 1); 
count the methylated/unmethylated status for each CpG sites in a CpG cluster ("the numbers of methylated and unmethylated cytosines are counted for each CpG site” (line 3-5, par 3 col 1, page 8 of 12). 
–


Claim 4 is directed to the sample classification step in machine learning. With respect to claim 4, Kang teaches classifying samples with a likelihood score(as discussed above regarding claim 1(f,g). 

With respect to claim 6, Kang teaches acquiring samples from paired cancer-normal tissues. (Fig 1, upper part, page 2 of 12). So samples can be grouped into two groups: anomalous methylation vs normal (as discussed above regarding claim 4).

With respect to claim 7 and claim 8, Kang teaches generating likelihood scores (equivalent to probability scores) for each CpG cluster and assess the methylation states with a threshold as discussed above regarding claim 1(f, g). 
Kang is silent in “Markov chain probability”. Shen teaches the DMRMark, a novel method based on non-homogeneous hidden Markov model (NHMM) to detect DMRs from methylation array data (DMR stands for “Differentially Methylation Regions”, examiner) (page 3702-3704 under section “2 Model”, and Fig  2). 
 
With respect to claim 10, Kang is silent in modeling the DMR using Markov chain probability. Shen teaches modeling the DMR using the Markov Chain Probability with a smoothing algorithm (Table 1, “smooth = TRUE, smoothFunction = loessByCluster”, page  3705).  

With respect to claim 12, Kang discloses removing features whose MRs are lower than a threshold (section “Feature filtering”, last par in col 1 and first par in col 2, page 8 of 12).

With respect to claim 17, 18, Kang teaches  cancer classification based on the CpG using the sample state vector classifiers generated from training, as discussed above regarding claim 1(f,g).  

It would have been a Prima Facie Case of Obviousness “teaching-to-modifying” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP § 2143 I.G.)) to one of ordinary skill in art at the time of the invention to modify Kang’s machine learning pipeline for classifying samples based on their CpG methylation status, which use beta distribution and maximum-likelihood estimation (MLE) to model the CpG sites methylation in a CpG cluster, with Shen’s method of modeling the CpG methylation using the Markov chain probability (which reflect the special relationship for the CpG sites in a fragment), and expect to be successful. Because both Kang and Shen are classifying samples based on the differentially methylated regions, and they both succeeded.
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kang and Shen, as applied to claims 1-4, 6-8, 10 above, and further in view of Baumann (“MAGI, Epigenetics, 9:5, 698-703, 2014).

With respect to claim 11, Kang and Shen are both silent in applying a sliding window approach in testing the differentially methylated regions. Bauman teaches the sliding window approach in verifying  the DMRs (in section “Result and Discussion” when disclosing a HMM model for DMR modeling.
 
It would have been a Prima Facie Case of Obviousness “teaching-to-modifying” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP § 2143 I.G.)) to one of ordinary skill in art at the time of the invention to modify Kang’s machine learning pipeline for classifying samples based on their CpG methylation status, which use MLE to model the CpG sites methylation status in a CpG cluster, and Shen’s method of modeling the CpG methylation using the Markov chain probability (which reflect the special relationship for the CpG sites in a fragment), with the flexibility of Baumann’s sliding window approach, and expect to be successful. Because both Kang and Shen are classifying samples based on the differentially methylated regions, and Baumann’s approach is proven to improve the performance of modeling the DMRs, we can reasonably expect success as they all succeeded.
 .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kang and Shen, as applied to claims 1-4, 6-8, 10 above, and further in view of Stelzer (“REPORTER OF GENOMIC METHYLATION AND USES THEREOF”, DOCUMENT ID US20160340749 A1, DATE PUBLISHED 2016-11-24).

With respect to claim 13, Kang and Shen are both  silent in giving an definition on hyper-/hypo- methylation. Stelzer discloses a definition for both  hypermethylation and hypomethylation:
[0052] The term “hypermethylation” refers to a higher level of methylation than the average level of methylation in the mammalian genome. A DNA region is considered hypermethylated if at least 80% of the CpG dinucleotides in the region are methylated. In some embodiments, at least 85%, at least 90%, at least 95%, at least 98%, at least 99%, or more (e.g., 100%) of the CpGs in the region are methylated. Where indicated or evident from the context, the term “hypermethylation” refers to an aberrantly high level of methylation as compared with a control level or an increased level of methylation as compared with a particular level with which it is compared. For example, if a particular region of genomic DNA has a level of methylation of 70% in cancer cells and normally has a level of methylation of 10% in normal cells, the DNA region is considered to be hypermethylated in cancer cells.
[0053] The term “hypomethylation” refers to a lower level of methylation than the average level of methylation in the mammalian genome. A DNA region is considered hypomethylated if no more than 50% of the CpG dinucleotides in the region are methylated. In some embodiments, no more than 40%, no more than 30%, no more than 20%, no more than 10%, no more than 5%, no more than 2%, or no more than 1% of the CpGs in the region are methylated. Where indicated or evident from the context, the term “hypomethylation” refers to an aberrantly low level of methylation as compared with a control level. For example, if a particular region of genomic DNA has a level of methylation of 10% in cancer cells and normally has a level of methylation of 70% in normal cells, the DNA region is considered to be hypomethylated in cancer cells.

It would have been a Prima Facie Case of Obviousness “teaching-to-modifying” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP § 2143 I.G.)) to one of ordinary skill in art at the time of the invention to modify Kang’s machine learning pipeline for classifying samples based on their CpG methylation status, which use beta-value to model the CpG sites methylation in a fragment, and Shen’s method of modeling the CpG methylation using the Markov chain probability (which reflect the special relationship for the CpG sites in a fragment), with Stelzer’s quantified definition of hypermethylation/hypomethylation, and expect to be successful. Because although both Kang and Shen are classifying samples based on the differentially methylated regions, and they both succeed, a quantified definition of hypermethylation/hypomethylation is necessary in a computerized method for classifying samples into the hypermethylation group and the hypomethylation group.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631